CHARLES J. SCHUCK, Judge.
Claimant, Elmo H. Thompson, seeks reimbursement in the sinn of $25.00, which amount he was obliged to pay for damages to his car, caused by state road shovel No. 1025-2, which drifted back and collided with another state truck, which in turn collided with and damaged claimant’s parked car, and caused damages to the front fender, grill, and hood thereof. It appears that the said state road shovel got out of control of the driver thereof and backed into another state truck, which truck collided with and damaged claimant’s car. No fault or negligence is found on the part of the claimant.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of twenty-five dollars ($25.00).